Title: From Thomas Jefferson to Andrew T. McCormick, 6 November 1807
From: Jefferson, Thomas
To: McCormick, Andrew T.


                        
                            Dear Sir
                            
                            Washington Nov. 6. 07.
                        
                        On recurring to my books, I find I have been a very unpunctual debtor to you. I beg you to be assured that it
                            has been merely owing to the want of my attention being called to it, a circumstance often rendered necessary by other
                            occupations & always recieved with thankfulness. inclosing you now a check on the bank for my arrearages, I take this
                            occasion of testifying the pleasure which I have recieved in attending the performance of the functions of your office
                            whenever I have been able to attend and the satisfaction with which I have continued a member of your congregation from my
                            first residence here till the removal of the church to it’s present distance. this circumstance solely occasioning my
                            discontinuance of attendance, I cannot refuse myself the gratification of declaring to you the high estimation in which I
                            hold your character & conduct, and the pleasure it will give me at all times to avail myself of occasions of manifesting
                            it. I pray you to accept my friendly salutations & assurances of my high respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    